EXHIBIT 10c




bmsclogo2019.jpg [bmsclogo2019.jpg]
430 East 29 Street New York, New York 10016




Citibank, N.A., as Administrative Agent
388 Greenwich Street
New York, New York 10013
Attention: Richard Rivera






May 31, 2019


Ladies and Gentlemen:


Re: Extension of Maturity Date


Reference is made to the Five Year Competitive Advance and Revolving Credit
Facility Agreement dated as of July 30, 2012 (as amended, supplemented or
otherwise modified prior to the date hereof, the "Credit Agreement") among
Bristol-Myers Squibb Company, a Delaware corporation (the "Company"), the
Borrowing Subsidiaries, the lenders parties thereto (the "Lenders"), certain
Agents, Citibank, N.A., as an Administrative Agent, and JPMorgan Chase Bank,
N.A., as an Administrative Agent. Capitalized terms used but not
defined    herein shall have the meaning assigned to such term in the Credit
Agreement.


Pursuant to Section 2.5 of the Credit Agreement, the Company hereby requests
that the Lenders extend the Maturity Date in effect on the date hereof (i.e.,
July 28, 2023) such that the extended Maturity Date under the Credit Agreement
will be July 30, 2024. This letter shall constitute an "Extension Letter" as
referred to in Section 2.5 of the Credit Agreement.




Very truly yours,
 
BRISTOL-MYERS SQUIBB COMPANY
 
 
 
 
 
 
By:
/s/ Jeffrey Galik
 
Name: Jeffrey Galik
 
Title: Senior Vice President and Treasurer






